Motion by the petitioners to vacate an automatic stay (see, CPLR 5519 [a]) of enforcement of an order and *786judgment of the Supreme Court, Westchester County, dated October 3,1994, pending appeal therefrom.
Upon the papers filed in support of the motion and the papers filed in opposition thereto, it is
Ordered that the motion is denied as academic, and the temporary restraining order contained in the order to show cause dated October 7,1994, is vacated.
The appeal from the order and judgment dated October 3, 1994, is decided herewith. Mangano, P. J., Thompson, Sullivan and Balletta, JJ., concur.